EXHIBIT 23.1 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS We hereby consent to the incorporation by reference in the registration statement of Atlas Growth Partners, L.P. (the “Partnership”) on Form S-1 and of the reference to Wright& Company, Inc. and the inclusion of our report dated February28, 2017 in the Annual Report on Form 10-K for the year ended December31, 2016, of the Partnership, filed with the Securities and Exchange Commission. Wright & Company, Inc. By: /s/ D. Randall Wright D. Randall Wright, P.E. President April 17, 2017 Brentwood, Tennessee
